[scemploymentagreementhei001.jpg]
US-DOCS\99996264.2 SPIRIT REALTY CAPITAL, INC. EMPLOYMENT AGREEMENT This
EMPLOYMENT AGREEMENT (this “Agreement”), dated as of April 3, 2018 is entered
into by and between Spirit Realty Capital, Inc., a Maryland corporation
(including any successors and/or assigns, the “Company”) and Kenneth Heimlich
(the “Employee”). RECITALS WHEREAS, the Company desires to employ the Employee
as Executive Vice President, Asset Management of the Company; and WHEREAS, the
Employee desires to accept such employment and service with the Company, subject
to the terms and conditions of this Agreement. NOW, THEREFORE, in consideration
of the foregoing, of the mutual promises contained herein and of other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows: 1. EMPLOYMENT TERM.
The Company agrees to employ the Employee pursuant to the terms of this
Agreement, and the Employee agrees to be so employed, for a term commencing on
April 3, 2018 (the “Effective Date”) and ending on April 3, 2021. On April 3,
2021, and on each anniversary thereof, the term of this Agreement shall be
automatically extended for successive one (1)-year periods; provided, however,
that the Company, on the one hand, or the Employee, on the other hand, may elect
not to extend this Agreement by giving written notice to the other party at
least thirty (30) days prior to any such anniversary date. Notwithstanding the
foregoing, the Employee’s employment hereunder may be earlier terminated in
accordance with Section 6 hereof, subject to the provisions of Section 7 hereof.
The period of time between the Effective Date and the termination of the
Employee’s employment hereunder shall be referred to herein as the “Employment
Term.” 2. POSITION AND DUTIES. (a) GENERAL. During the Employment Term, the
Employee shall serve as Executive Vice President, Asset Management of the
Company. In this capacity, the Employee shall have the duties, authorities and
responsibilities commensurate with the duties, authorities and responsibilities
of persons in similar capacities in similarly sized companies, and such other
duties, authorities and responsibilities as may reasonably be assigned to the
Employee from time to time by the Company’s Chief Executive Officer (“CEO”) that
are not inconsistent with the Employee’s positions with the Company. The
Employee shall report directly and exclusively to the CEO. (b) OTHER ACTIVITIES.
During the Employment Term, the Employee shall devote all of the Employee’s
business time, energy, business judgment, knowledge and skill and the Employee’s
best efforts to the performance of the Employee’s duties with the Company,
provided that the foregoing shall not prevent the Employee from (i) with prior
written notice to the Board of Directors of the Company (the “Board”), serving
on the boards of directors of non-profit



--------------------------------------------------------------------------------



 
[scemploymentagreementhei002.jpg]
2 US-DOCS\99996264.2 organizations and, with the prior written approval of the
Board, other for-profit companies, (ii) participating in charitable, civic,
educational, professional, community or industry affairs, and (iii) managing the
Employee’s personal investments and affairs so long as such activities, either
individually or in the aggregate, do not interfere or conflict with the
Employee’s duties hereunder or create a potential business or fiduciary
conflict. 3. BASE SALARY. During the Employment Term, the Company agrees to pay
the Employee a base salary at an annual rate of not less than $377,400 payable
in accordance with the regular payroll practices of the Company, but not less
frequently than monthly. The Employee’s Base Salary shall be subject to annual
review and may be increased from time to time by the Board (or a committee
thereof). The base salary as determined herein and increased from time to time
shall constitute “Base Salary” for purposes of this Agreement. The Base Salary
shall not be decreased at any time, or for any purpose, during the Employment
Term (including, without limitation, for the purpose of determining benefits due
under Section 7) without the Employee’s prior written consent. 4. INCENTIVE
COMPENSATION. (a) ANNUAL BONUS. For each calendar year during the Employment
Term, the Employee shall be eligible to receive an annual cash discretionary
incentive payment under the Company’s annual bonus plan as may be in effect from
time to time (the “Annual Bonus”), based on a target bonus opportunity equal to
125% of the Employee’s Base Salary (the “Target Bonus”) and a maximum bonus
opportunity of 200% of the Employee’s Base Salary, upon the attainment of one or
more pre-established performance goals established by the Board (or a committee
thereof) in its sole discretion. It is expected that such performance criteria
will be based on both financial and non-financial goals, will be set in
consultation with the Employee, and may be set at any point during the calendar
year (it being intended that such criteria will be established during the
Company’s annual budgeting process). The Board (or a committee thereof) shall
reserve the right to adjust the applicable performance criteria during the
calendar year (it being understood that any such adjustment shall only be
implemented, if, in the reasonable judgment of the Board (or a committee
thereof), it is determined to be necessary to adapt to changing circumstances,
and not with the intention of increasing the difficulty of achieving the
applicable performance criteria). The Company expects that the CEO will formally
review performance at least annually in consultation with the Employee. The
Employee’s Annual Bonus for a calendar year shall be determined by the Board (or
a committee thereof) after the end of the applicable calendar year based on the
level of achievement of the applicable performance criteria, and shall be paid
to the Employee in cash in the calendar year (but no later than March 15 of such
calendar year) following the calendar year to which such Annual Bonus relates at
the same time annual bonuses are paid to other senior executives of the Company,
subject to, except as otherwise provided in Section 7 below, continued
employment at the time of payment. (b) LONG-TERM INCENTIVE AWARDS. (i) During
the Employment Term, the Employee shall be eligible to receive equity and other
long-term incentive awards under any applicable plan adopted by the Company.
Employee shall be eligible for grants of such awards beginning in 2019. It is
expected that the target date-of-grant value of the Employee’s annual long-term
incentive awards will be



--------------------------------------------------------------------------------



 
[scemploymentagreementhei003.jpg]
3 US-DOCS\99996264.2 200% of his Base Salary (“Target LTIP”) granted in equal
portions of one-half of the Long Term Incentive as a time-vesting restricted
stock grant (the “Restricted Shares”), vesting ratably over three years
(one-third per year from the date of grant), and one-half of the award as
performance shares (the “Performance Shares”), cliff vesting after three years
from the beginning of the performance period. In each case the terms and
conditions of any Restricted Shares and Performance Shares shall be governed by
separate agreements, entered into between Employee and Company consistent with
this Agreement. Beginning in 2019, the Employee’s equity and/or other long-term
incentive awards for each calendar year during the Employment Term shall be
granted by the Company to the Employee at approximately the same time that
annual equity and other long-term incentive awards are granted by the Company to
other Company senior executives. 5. EMPLOYEE BENEFITS. (a) BENEFIT PLANS. During
the Employment Term, the Employee shall be entitled to participate in any
employee benefit plan that the Company has adopted or may adopt, maintain or
contribute to for the benefit of its employees generally, subject to satisfying
the applicable eligibility requirements, and except to the extent such plans are
duplicative of the benefits otherwise provided hereunder. The Employee’s
participation will be subject to the terms of the applicable plan documents and
generally applicable Company policies. Notwithstanding the foregoing, the
Company may modify or terminate any employee benefit plan at any time. (b)
VACATION TIME. During the Employment Term, the Employee shall be entitled to
four (4) weeks of paid vacation per calendar year in accordance with the
Company’s policy on accrual and use applicable to employees as in effect from
time to time. (c) BUSINESS AND TRAVEL EXPENSES. Upon presentation of reasonable
substantiation and documentation as the Company may specify from time to time,
the Employee shall be reimbursed in accordance with the Company’s expense
reimbursement policy, for all reasonable out-of-pocket business and travel
expenses incurred and paid by the Employee during the Employment Term and in
connection with the performance of the Employee’s duties hereunder. (d)
ADDITIONAL BENEFITS. (i) In addition to the benefits described above in this
Section 5, during the Employment Term, the Company shall (i) pay for the premium
payments incurred in providing the Employee with a term life insurance policy
during the Employment Term in the amount of $1,000,000 and (ii) pay or reimburse
the Employee for actual, properly substantiated expenses incurred by the
Employee in connection with an annual physical examination in an amount not to
exceed $2,000 annually. (ii) The Company will also reimburse Employee for legal
fees and expenses incurred in connection with the review and negotiation of this
Agreement and its Exhibits, such reimbursement not to exceed $10,000. (iii) The
Company shall provide Employee with an indemnification agreement containing
terms and conditions comparable to those provided to similarly-situated
executives.



--------------------------------------------------------------------------------



 
[scemploymentagreementhei004.jpg]
4 US-DOCS\99996264.2 6. TERMINATION. The Employee’s employment and the
Employment Term shall terminate on the first of the following to occur: (a)
DISABILITY. Upon ten (10) days’ prior written notice by the Company to the
Employee of a termination due to Disability. For purposes of this Agreement,
“Disability” shall be defined as the inability of the Employee to have performed
the Employee’s material duties hereunder after reasonable accommodation due to a
physical or mental injury, infirmity or incapacity for one hundred eighty (180)
days (including weekends and holidays) in any three hundred sixty-five (365)-day
period as determined by the Board in its reasonable discretion. The Employee
shall cooperate in all respects with the Company if a question arises as to
whether the Employee has become disabled (including, without limitation,
submitting to reasonable examinations by one or more medical doctors and other
health care specialists selected by the Company and authorizing such medical
doctors and other health care specialists to discuss the Employee’s condition
with the Company). (b) DEATH. Automatically upon the date of death of the
Employee. (c) CAUSE. Upon a termination by the Company for Cause. “Cause” shall
mean: (i) the Employee’s willful misconduct or gross negligence in the
performance of the Employee’s duties to the Company or any of its subsidiaries;
(ii) the Employee’s repeated failure to perform the Employee’s lawful duties to
the Company or any of its subsidiaries or follow the lawful written directives
of the Board and/or the CEO (other than as a result of death or physical or
mental incapacity); (iii) the Employee’s conviction of, or pleading of guilty or
nolo contendere to, a felony or any crime involving moral turpitude; (iv) the
Employee’s performance of any material act of theft, embezzlement, fraud,
malfeasance, dishonesty or misappropriation of the property of the Company or
any of its subsidiaries; (v) the Employee’s use of illegal drugs that materially
impairs the Employee’s ability to perform the Employee’s duties contemplated
hereunder; (vi) the Employee’s material breach of any fiduciary duty owed to the
Company or any of its subsidiaries (including, without limitation, the duty of
care and the duty of loyalty); or (vii) the Employee’s material breach of this
Agreement, or a material violation of the Company’s (or any of its
subsidiaries’) code of conduct or other written policy pursuant to which the
Employee would be subject to immediate dismissal. Any determination of Cause by
the Company must be made by a resolution approved by a majority of the members
of the Board (other than the Employee, as applicable) and/or the CEO, provided
that no such determination may be made until the Employee has been given written
notice detailing



--------------------------------------------------------------------------------



 
[scemploymentagreementhei005.jpg]
5 US-DOCS\99996264.2 the specific Cause event and a period of thirty (30) days
following receipt of such notice to present evidence that such event is not
Cause, or to cure such event (if susceptible to cure) to the satisfaction of the
Board and/or the CEO. Notwithstanding anything to the contrary contained herein,
the Employee’s right to cure shall not apply if there are habitual or repeated
breaches by the Employee and there has been a previous opportunity to cure. Any
notice of a termination for Cause as contemplated above shall be made within
ninety (90) days following the date on which the Company first obtains actual
knowledge of the circumstances alleged to constitute a Cause event hereunder (it
being understood that such circumstances may relate to a period in excess of
ninety (90) days or a pattern of behavior that extends beyond a period of ninety
(90) days). (d) WITHOUT CAUSE. Upon an involuntary termination by the Company
(other than for death, Disability in accordance with Section 6(a), or Cause in
accordance with Section 6(c)). (e) GOOD REASON. Upon a termination by the
Employee for Good Reason. “Good Reason” shall mean the occurrence of any of the
following circumstances, without the express written consent of the Employee,
unless such circumstances are fully corrected in all material respects by the
Company within thirty (30) days following written notification by the Employee
to the Company of the occurrence of such circumstances: (i) material diminution
in the Employee’s duties, authorities or responsibilities (other than
temporarily while physically or mentally incapacitated or as required by
applicable law), including, without limitation, (A) removal of the Employee as
Executive Vice President, Asset Management of the Company, (B) the Employee no
longer reporting directly and exclusively to the CEO, or (C) the Company’s
common stock ceasing to be publicly traded or, following a Change in Control (as
defined in the Company’s 2012 Incentive Award Plan as in effect as of the
Effective Date), the Employee ceases to be Executive Vice President, Asset
Management of the surviving entity in such transaction (including, without
limitation, the ultimate parent of such entity); (ii) relocation of the
Employee’s primary work location by more than fifty (50) miles from its then
current location; (iii) a material breach by the Company or any of its
affiliates of any of their material obligations to the Employee; or (iv)
material diminution in the Employee’s Base Salary, Target Bonus or Target LTIP.
The Employee shall provide the Company with a written notice detailing the
specific circumstances alleged to constitute Good Reason within ninety (90) days
after the first occurrence of such circumstances, and actually terminate
employment within ninety (90) days following the expiration of the Company’s
cure period as set forth above. Otherwise, any claim of such circumstances as
“Good Reason” shall be deemed irrevocably waived by the Employee. (f) WITHOUT
GOOD REASON. Upon thirty (30) days’ prior written notice by the Employee to the
Company of the Employee’s voluntary termination of employment without



--------------------------------------------------------------------------------



 
[scemploymentagreementhei006.jpg]
6 US-DOCS\99996264.2 Good Reason (which the Company may, in its sole discretion,
make effective earlier than any notice date). (g) EXPIRATION OF EMPLOYMENT TERM;
NON-EXTENSION OF AGREEMENT. Upon the expiration of the Employment Term due to a
non-extension of the Agreement by the Company or the Employee pursuant to the
provisions of Section 1 hereof 7. CONSEQUENCES OF TERMINATION. (a) DEATH. In the
event that the Employee’s employment and the Employment Term ends on account of
the Employee’s death, the Employee or the Employee’s estate, as the case may be,
shall be entitled to the following (with the amounts due under Sections 7(a)(i)
through 7(a)(iii) hereof to be paid within sixty (60) days following termination
of employment, or such earlier date as may be required by applicable law): (i)
any unpaid Base Salary through the date of termination; (ii) reimbursement for
any unreimbursed business expenses incurred through the date of termination;
(iii) any accrued but unused vacation time in accordance with Company policy;
(iv) all other payments, benefits or fringe benefits to which the Employee shall
then or thereafter be entitled under the applicable terms of any applicable
compensation or indemnification/advancement arrangement or benefit, equity or
fringe benefit agreement, plan or program or grant or this Agreement or the
programs and arrangements referred to in it (collectively, Sections 7(a)(i)
through 7(a)(iv) hereof shall be hereafter referred to as the “Accrued
Benefits”); (v) a payment for the Employee’s earned but unpaid Annual Bonus for
the calendar year prior to the calendar year in which the Employee’s termination
occurs based on actual results (and without exercise of any negative discretion
that is not applied to senior executives generally) to the extent that such
Annual Bonus has not been paid prior to termination, payable in a single lump
sum on the date on which annual bonuses are paid to the Company’s senior
executives generally for such calendar year, but no later than March 15 of the
calendar year in which the date of termination occurs (the “Prior Year Bonus”);
(vi) a pro-rata portion of the Employee’s Annual Bonus for the calendar year in
which the Employee’s termination occurs based on actual results for such year
(determined by multiplying the amount of such bonus which would be due for the
full calendar year (without exercise of any negative discretion that is not
applied to senior executives generally) by a fraction, the numerator of which is
the number of days during the calendar year of termination that the Employee is
employed by the Company and the denominator of which is three hundred sixty-five
(365)), payable in a single lump sum on the date on which annual bonuses are
paid to the Company’s senior executives generally for such calendar year, but no
later than March 15 of the calendar year following the calendar year in which
the date of termination occurs (such pro-rata portion being hereinafter referred
to as the “Pro-Rata Bonus”);



--------------------------------------------------------------------------------



 
[scemploymentagreementhei007.jpg]
7 US-DOCS\99996264.2 (vii) full vesting of outstanding Company equity and/or
long-term incentive awards which vest solely based on the passage of time
(including, without limitation, any Restricted Shares) delivered in accordance
with the applicable award agreement; provided, however, that any such award
intended to be exempt from Code Section 409A as a “short-term deferral” (as
defined below in Section 7(f)) shall be distributed to the Employee within such
time as is required for such equity award to constitute a “short-term deferral”;
provided, further, however, the accelerated vesting of the equity awards shall
not change the time or form of payment for any equity award that constitutes
“nonqualified deferred compensation” for purposes of Code Section 409A; and
(viii) vesting at “target” of any outstanding Company equity and/or long- term
incentive awards which vest and/or are earned based on the attainment of certain
performance conditions (including, without limitation, any Performance Shares,
to the extent outstanding) delivered in accordance with the applicable award
agreement; provided, however, that any such award intended to be exempt from
Code Section 409A as a “short-term deferral” shall be distributed to the
Employee within such time as is required for such equity award to constitute a
“short-term deferral”; provided, further, however, the accelerated vesting of
the equity awards shall not change the time or form of payment for any equity
award that constitutes “nonqualified deferred compensation” for purposes of Code
Section 409A. (b) DISABILITY. In the event that the Employee’s employment and/or
Employment Term ends on account of the Employee’s Disability, the Company shall
pay or provide the Employee with the Accrued Benefits, the Prior Year Bonus, the
Pro-Rata Bonus, and the outstanding Company equity and long-term incentive
awards shall become vested (and delivered) as set forth in Section 7(a)(viii)
and (ix) above. The Prior Year Bonus shall be payable in a single lump sum on
the date on which annual bonuses are paid to the Company’s senior executives
generally for such calendar year, but no later than March 15 of the calendar
year in which the date of termination occurs. The Pro-Rata Bonus shall be
payable in a single lump sum on the date on which annual bonuses are paid to the
Company’s senior executives generally for such calendar year, but no later than
March 15 of the calendar year following the calendar year in which the date of
termination occurs. (c) TERMINATION FOR CAUSE OR WITHOUT GOOD REASON OR AS A
RESULT OF EMPLOYEE NON-EXTENSION OF THIS AGREEMENT. If the Employee’s employment
is terminated (x) by the Company for Cause in accordance with Section 6(c), (y)
by the Employee without Good Reason, or (z) as a result of the Employee’s
non-extension of the Employment Term as provided in Section 1 hereof, the
Company shall pay to the Employee the Accrued Benefits. (d) TERMINATION WITHOUT
CAUSE OR FOR GOOD REASON. If the Employee’s employment by the Company is
terminated (x) by the Company other than for Cause, or (y) by the Employee for
Good Reason, the Company shall pay or provide the Employee with the following:
(i) the Accrued Benefits; and



--------------------------------------------------------------------------------



 
[scemploymentagreementhei008.jpg]
8 US-DOCS\99996264.2 (ii) subject to the Employee’s continued compliance with
the obligations in Sections 8, 9 and 10 hereof: (A) an amount (the “Severance”)
equal to two (2) times the Base Salary (disregarding any reduction in Base
Salary at any time), payable in a single lump sum on the first payroll date
occurring on or after the sixtieth (60th) day following the date of termination
(such payroll date, the “First Payroll Date”); (B) an amount (the “Bonus
Severance”) equal to one (1) times the Target Bonus (disregarding any reduction
in the Target Bonus at any time), payable in a single lump sum on the First
Payroll Date; (C) the Prior Year’s Bonus, payable in a single lump on the First
Payroll Date; (D) the Pro-Rata Bonus, payable in a single lump sum on the date
on which annual bonuses are paid to the Company’s senior executives generally
for such calendar year, but no later than March 15 of the calendar year
following the calendar year in which the date of termination occurs; (E) during
the period commencing on the date of termination and ending on the earlier of
(i) the twelve (12) month anniversary of the date of termination or (ii) the
date on which the Employee becomes eligible for coverage under the group health
plan of a subsequent employer (of which eligibility the Employee hereby agrees
to give prompt notice to the Company), subject to the Employee’s valid election
to continue healthcare coverage under Section 4980B of the Code and the
regulations thereunder, the Company shall continue to provide the Employee and
the Employee’s eligible dependents with coverage under its group health plans at
the same levels and the same cost to the Employee as would have applied if the
Employee’s employment had not been terminated based on the Employee’s elections
in effect on the date of termination, provided that (1) if any plan pursuant to
which such benefits are provided is not, or ceases prior to the expiration of
the period of continuation coverage to be, exempt from the application of
Section 409A of the Code under Treasury Regulation Section 409A-1(a)(5), or (2)
the Company is otherwise unable to continue to cover the Employee under its
group health plans without penalty under applicable law (including, without
limitation, Section 2716 of the Public Health Service Act or the Patient
Protection and Affordable Care Act) or the Employee would be subject to tax
under Section 105(h) of the Code, then, in either case, an amount equal to each
remaining Company subsidy shall thereafter be paid to the Employee in
substantially equal monthly installments over the continuation coverage period
(or the remaining portion thereof) (such coverage being hereinafter referred to
as the “Health Benefits Continuation”); (F) full vesting of each outstanding
Company equity and/or long-term incentive award that vests solely based on the
passage of time held by the Employee on the date of termination (including,
without limitation, any Restricted Shares); provided, however, that any such
award intended to be exempt from Code Section 409A as a “short-term deferral”
shall be distributed to the Employee within such time as is required for such
equity award to constitute a “short-term deferral”; provided, further, however,
the accelerated vesting of the equity awards shall not change the time or form
of payment for any equity award that constitutes



--------------------------------------------------------------------------------



 
[scemploymentagreementhei009.jpg]
9 US-DOCS\99996264.2 “nonqualified deferred compensation” for purposes of Code
Section 409A (such vesting being hereinafter referred to as the “Accelerated
Time Equity Vesting”); and (G) vesting at “target” of any outstanding Company
equity and/or long-term incentive awards which vest and/or are earned based on
the attainment of certain performance conditions (including, without limitation,
any Performance Shares, to the extent outstanding) delivered in accordance with
the applicable award agreement; provided, however, that any such award intended
to be exempt from Code Section 409A as a “short-term deferral” shall be
distributed to the Employee within such time as is required for such equity
award to constitute a “short-term deferral”; provided, further, however, the
accelerated vesting of the equity awards shall not change the time or form of
payment for any equity award that constitutes “nonqualified deferred
compensation” for purposes of Code Section 409A (such vesting being hereinafter
referred to as the “Accelerated Performance Equity Vesting”). (e) TERMINATION AS
A RESULT OF COMPANY NON-EXTENSION OF THIS AGREEMENT. If the Employee’s
employment by the Company is terminated as a result of the Company’s
non-extension of the Employment Term as provided in Section 1 hereof, the
Company shall pay or provide the Employee with the following: (i) the Accrued
Benefits; and (ii) subject to the Employee’s continued compliance with the
obligations in Sections 8, 9 and 10 hereof, (A) the Severance, payable in
accordance with Section 7(d)(ii)(A) hereof (B) the Bonus Severance, payable in
accordance with Section 7(d)(ii)(B) hereof, (C) the Prior Year’s Bonus, payable
in accordance with Section 7(d)(ii)(C), (D) Pro-Rata Bonus, payable in
accordance with Section 7(d)(ii)(D) hereof, (E) the Health Benefits Continuation
in accordance with Section 7(d)(ii)(E) hereof; (F) the Accelerated Time Equity
Vesting in accordance with Section 7(d)(ii)(F) hereof and (G) the Accelerated
Performance Equity Vesting in accordance with Section 7(d)(ii)(G) hereof.
Payments and benefits provided in Sections 7(d) through 7(e) shall be in lieu of
any termination or severance payments or benefits for which the Employee may be
eligible under any of the plans, policies or programs of the Company or under
the Worker Adjustment Retraining Notification Act of 1988 or any similar state
statute or regulation. (f) LIMITATION ON PAYMENTS. (i) Section 280G Best Pay
Cap. Notwithstanding any other provision of this Agreement, in the event that
any payment or benefit received or to be received by the Employee (whether
pursuant to the terms of this Agreement or any other plan, arrangement or
agreement) (all such payments and benefits, including the payments and benefits
under Section 7 hereof, being hereinafter referred to as the “Total Payments”)
would be subject (in whole or part), to the excise tax imposed by Section 4999
of the Internal Revenue Code of 1986, as amended (the “Code”) (the “Excise
Tax”), then, after taking into account any reduction in the Total Payments
provided by reason of Section 280G of the Code in any other plan, arrangement or
agreement other than this Agreement, the Total Payments shall be reduced as set
forth herein, to the extent necessary so that no portion of the Total Payments
is subject to the Excise Tax but only if (A) the net present value of the amount
of such Total Payments, as so reduced (and after subtracting the net amount of
federal, state and local income taxes on such reduced Total Payments assuming
the highest marginal tax rates for purposes of such calculation) is greater than
or equal to (B) the net



--------------------------------------------------------------------------------



 
[scemploymentagreementhei010.jpg]
10 US-DOCS\99996264.2 present value of the amount of such Total Payments without
such reduction (but after subtracting the net amount of federal, state and local
income taxes on such Total Payments assuming the highest marginal tax rates for
purposes of such calculation and the amount of Excise Tax to which the Employee
would be subject in respect of such unreduced Total Payments). If a reduction in
the Total Payments is required by Section 7(f), the reduction shall occur in the
following order: reduction of cash payments (in reverse order of the date on
which such cash payments would otherwise be made with the cash payments that
would otherwise be made last being reduced first); cancellation of accelerated
vesting of stock awards which do not receive favorable treatment under Treasury
Regulation Section 1.280G-1, Q&A-24(b) or (c) (with such accelerated vesting
shall be cancelled in the reverse order of the grant date of Employee’s stock
awards); reduction of employee benefits; and cancellation of accelerated vesting
of stock awards which do receive favorable treatment under Treasury Regulation
Section 1.280G-1, Q&A-24(b) or (c) (with such accelerated vesting shall be
cancelled in the reverse order of the grant date of Employee’s stock awards);
provided, that with each category the reduction shall be done on a basis
resulting in the highest amount retained by the Employee; and provided, further,
that to the extent permitted by Section 409A of the Code (“Code Section 409A”)
and Sections 280G and 4999 of the Code, if a different reduction procedure would
be permitted without violating Code Section 409A or losing the benefit of the
reduction under Sections 280G and 4999 of the Code, the Employee may designate a
different order of reduction. (ii) Accounting Firm. All determinations required
to be made for purposes of this Section 7(f) shall be made by an independent,
nationally recognized accounting firm selected by the Company (the “Accounting
Firm”). The Company shall bear all expenses with respect to the determinations
by the Accounting Firm required to be made hereunder. The Accounting Firm
engaged to make the determinations under this Section 7(f) shall provide its
calculations, together with detailed supporting documentation, to Employee and
the Company within 15 calendar days after the date on which Employee’s right to
a payment contingent on a change in control is triggered (if requested at that
time by Employee or the Company) or such other time as agreed upon by Employee
and the Company. If the Accounting Firm determines that no Excise Tax is payable
with respect to the Total Payments, it shall furnish Employee and the Company
with documentation of such determination reasonably acceptable to Employee. (g)
OTHER OBLIGATIONS. Upon any termination of the Employee‘s employment with the
Company, the Employee shall promptly resign from any position as an officer,
director or fiduciary of any Company-related entity. (h) EXCLUSIVE REMEDY. The
amounts payable to the Employee following termination of employment and the
Employment Term hereunder pursuant to Sections 6 and 7 hereof shall be in full
and complete satisfaction of the Employee’s rights under this Agreement and
under any other plan, program, agreement, or arrangement of the Company or any
of its affiliates, and the Employee acknowledges that such amounts are fair and
reasonable. 8. RELEASE; NO MITIGATION; SET-OFFS. Any and all amounts payable and
benefits or additional rights provided pursuant to this Agreement beyond the
Accrued Benefits shall only be payable if the Employee (or his estate, in the
case of death) delivers to the Company and does not revoke a general release of
claims in favor of the Company substantially in the form of Exhibit A attached
hereto. Such release shall be executed and delivered (and no longer subject



--------------------------------------------------------------------------------



 
[scemploymentagreementhei011.jpg]
11 US-DOCS\99996264.2 to revocation, if applicable) within sixty (60) days
following termination. For the avoidance of doubt, each Company equity award
that vests in accordance with Section 7 hereof shall remain outstanding and
eligible to vest following the date of termination and shall actually vest and
become exercisable (if applicable) and non-forfeitable upon the effectiveness of
such release (and any equity awards intended to be exempt from Code Section 409A
as a “short-term deferral” shall be paid within the applicable short-term
deferral period). In no event shall the Employee be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Employee under any of the provisions of this Agreement, nor shall the
amount of any payment hereunder be reduced by any compensation earned by the
Employee as a result of employment by a subsequent employer or self-employment.
Subject to the provisions of Section 20(b)(v) hereof; the Company’s obligations
to pay the Employee amounts hereunder shall be subject to set-off, counterclaim
or recoupment of amounts owed by the Employee to the Company or any of its
affiliates (to the extent that such set-off, counterclaim or recoupment does not
result in a violation of Code Section 409A). Except as otherwise provided in
Section 7, this Section 8, the Award Agreements, in the Company’s Recoupment
Policy as in effect on February 19, 2015, as may be amended or restated, or any
other recoupment or clawback policy or program adopted by the Company and
applicable to all senior executives of the Company, or as may be otherwise
agreed in writing between the parties, the Employee’s incentive compensation
(including any equity and/or long-term incentive awards) and severance shall not
be subject to forfeiture or recoupment for any other reason (other than
forfeiture or lapse in connection with certain terminations of employment and/or
the failure to meet the applicable performance goals within the performance
period). 9. RESTRICTIVE COVENANTS. (a) CONFIDENTIALITY. During the course of the
Employee’s employment with the Company, the Employee will have access to
Confidential Information. For purposes of this Agreement, “Confidential
Information” means all data, information, ideas, concepts, discoveries, trade
secrets, inventions (whether or not patentable or reduced to practice),
innovations, improvements, know-how, developments, techniques, methods,
processes, treatments, specifications, designs, patterns, models, plans and
strategies, and all other confidential or proprietary information or trade
secrets in any form or medium (whether merely remembered or embodied in a
tangible or intangible form or medium) whether now or hereafter existing,
relating to or arising from the past, current or potential business, activities
and/or operations of the Company or any of its affiliates, including, without
limitation, any such information relating to or concerning finances, financing
sources, acquisitions, acquisition sources, marketing, advertising, transition,
promotions, pricing, personnel, operations, customers and tenants (including
tenant or mortgagee financial or operational data, or that of any guarantors of
such obligations), suppliers, vendors, partners and deal sources and/or
competitors. The Employee agrees that the Employee shall not, directly or
indirectly, use, make available, sell, disclose or otherwise communicate to any
person, other than in the course of the Employee’s assigned duties and for the
benefit of the Company, either during the period of the Employee’s employment or
at any time thereafter, any Confidential Information or other confidential or
proprietary information received from third parties subject to a duty on the
Company’s and its subsidiaries’ and affiliates’ part to maintain the
confidentiality of such information, and to use such information only for
certain limited purposes, in each case, which shall have been obtained by the
Employee during the Employee’s employment by the Company (or any predecessor).
The foregoing shall not apply to information that (i) was



--------------------------------------------------------------------------------



 
[scemploymentagreementhei012.jpg]
12 US-DOCS\99996264.2 known to the public prior to its disclosure to the
Employee, (ii) becomes generally known to the public subsequent to disclosure to
the Employee through no wrongful act of the Employee or any representative of
the Employee, or (iii) the Employee is required to disclose by applicable law,
regulation or legal process (provided that, except to the extent disclosure by
the Company or any of its affiliates is contemplated in connection with a
potential Change in Control, the Employee provides the Company with prior notice
of the contemplated disclosure and cooperates with the Company at its sole
expense in seeking a protective order or other appropriate protection of such
information). Notwithstanding anything in this Agreement or elsewhere to the
contrary, the Employee may disclose documents and information in confidence to
an attorney for the purpose of securing legal advice, and may use documents and
information as reasonably necessary to enforce the Employee’s rights under this
Agreement or otherwise. In addition, notwithstanding the generality of the
foregoing, nothing in this Agreement is intended to prohibit the Employee from
filing a charge with, reporting possible violations to, or participating or
cooperating with the Securities and Exchange Commission or any other federal,
state or local regulatory body or law enforcement agency including in relation
to any whistleblower, anti-discrimination, or anti- retaliation provisions of
federal, state or local law or regulation. (b) NONCOMPETITION. The Employee
acknowledges that (i) the Employee performs services of a unique nature for the
Company that are irreplaceable, and that the Employee’s performance of such
services to a “Competitive Business” (as defined below) will result in
irreparable harm to the Company, (ii) the Employee has had and will continue to
have access to Confidential Information which, if disclosed, would unfairly and
inappropriately assist in competition against the Company and its affiliates,
(iii) in the course of the Employee’s employment by a Competitive Business
during the non-compete period set forth herein, the Employee would inevitably
use or disclose such Confidential Information, (iv) the Company and its
affiliates have substantial relationships with their customers and the Employee
has had and will continue to have access to these customers, (v) the Employee
has generated and will continue to generate goodwill for the Company and its
affiliates in the course of the Employee’s employment, (vi) the Company has
invested significant time and expense in developing the Confidential Information
and goodwill, and (vii) the Company’s operations and the operations upon with
the Employee works are nationwide in scope. Accordingly, during the Employee’s
employment hereunder and for a period of twelve (12) months following a
termination of the Employee’s employment for any reason, the Employee agrees
that the Employee will not, directly or indirectly, own, manage, operate,
control, be employed by (whether as an employee, consultant, independent
contractor or otherwise, and whether or not for compensation) or render services
to any person, firm, corporation or other entity, in whatever form, engaged in a
Competitive Business in the United States. Notwithstanding the foregoing,
nothing herein shall prohibit the Employee from being a passive owner of not
more than two percent (2%) of the equity securities of a publicly traded
corporation engaged in a Competitive Business, so long as the Employee has no
active participation in the business of such corporation. For purposes hereof,
the term “Competitive Business” shall mean any business involved in the net
leased real estate investment industry in competition with the Company or any of
its affiliates and the term “Employee’s Termination” shall mean the date the
Employee ceases to be employed by the Company for whatever reason, whether
voluntarily or involuntarily. (c) NONSOLICITATION; NONINTERFERENCE. During the
Employee’s employment hereunder and for a period of twelve (12) months following
Employee’s



--------------------------------------------------------------------------------



 
[scemploymentagreementhei013.jpg]
13 US-DOCS\99996264.2 Termination, the Employee agrees that the Employee shall
not, except in the furtherance of the Employee’s duties hereunder, directly or
indirectly, individually or on behalf of any other person, firm, corporation or
other entity, (i) solicit, aid or induce any person or entity the Employee knows
or reasonably should have known to be a customer, tenant or mortgagee (or any
person or entity to whom the Company to the Employee’s knowledge (or reasonably
should know) has leased property or provided capital, directly or indirectly,
within the prior 18 months) of the Company or any of its affiliates to purchase
goods or services or enter into transactions for the purchase, sale, lease,
license or financing of real property then offered by the Company or any of its
affiliates from another person, firm, corporation or other entity or assist or
aid any other person or entity in identifying or soliciting any such customer,
tenant or counterparty, (ii) solicit, aid or induce any employee, representative
or agent of the Company or any of its affiliates with whom the Employee, during
the term of his employment had contact or became aware of, or about whom the
Employee has trade secret or Confidential Information, to leave such employment
or retention or to accept employment with or render services to or with any
other person, firm, corporation or other entity unaffiliated with the Company,
or hire or retain any such employee, representative or agent, or take any action
to materially assist or aid any other person, firm, corporation or other entity
in identifying, hiring or soliciting any such employee, representative or agent,
or (iii) interfere, or aid or induce any other person or entity in interfering,
with the relationship between the Company or any of its affiliates and any
person or entity the Employee knows or reasonably should have known to be one of
their respective vendors, joint venturers or licensors. An employee,
representative or agent shall be deemed covered by this Section 9(c) while so
employed or retained and for a period of three (3) months thereafter.
Notwithstanding the foregoing, the provisions of this Section 9(c) shall not be
violated by general advertising or solicitation not specifically targeted at
Company- related persons or entities. (d) NONDISPARAGEMENT. The Employee agrees
not to make negative comments or otherwise disparage the Company or its
officers, directors, employees, shareholders, members, agents or products other
than in the good faith performance of the Employee’s duties to the Company. The
Company agrees to direct the members of its Board and its executive officers not
to make negative comments or otherwise disparage the Employee. The foregoing
shall not be violated by truthful statements in response to legal process,
required governmental testimony or filings, or administrative or arbitral
proceedings (including, without limitation, depositions in connection with such
proceedings), and the foregoing limitation on the Company’s directors and
executive officers shall not be violated by statements that they in good faith
believe are necessary or appropriate to make in connection with performing their
duties and obligations to the Company. (e) INVENTIONS. (i) The Employee
acknowledges and agrees that all ideas, methods, inventions, discoveries,
improvements, work products, developments, software, know- how, processes,
techniques, methods, works of authorship and other work product, whether
patentable or unpatentable, (A) that are reduced to practice, created, invented,
designed, developed, contributed to, or improved with the use of any resources
of the Company or its subsidiaries and/or within the scope of the Employee’s
work with the Company or its subsidiaries or that relate to the business,
operations or actual or demonstrably anticipated research or development of the
Company or its subsidiaries, and that are made or conceived by the Employee,
solely or jointly with others, during the period of the Employee’s employment
with the Company or its subsidiaries, or (B) suggested by any work that the
Employee performs in connection with the Company or its subsidiaries, either
while performing the Employee’s duties with the Company



--------------------------------------------------------------------------------



 
[scemploymentagreementhei014.jpg]
14 US-DOCS\99996264.2 or its subsidiaries or on the Employee’s own time, but
only insofar as the Inventions are related to the Employee’s work as an employee
or other service provider to the Company or its subsidiaries, shall belong
exclusively to the Company or its subsidiaries (or a designee), whether or not
patent or other applications for intellectual property protection are filed
thereon (the “Inventions”). The Employee will keep full and complete written
records (the “Records”), in the manner prescribed by the Company or its
subsidiaries, of all Inventions, and will promptly disclose all Inventions
completely and in writing to the Company. The Records shall be the sole and
exclusive property of the Company or its subsidiaries, and the Employee will
surrender them upon the termination of the Employment Term, or upon request of
the Company or any of its subsidiaries. The Employee will assign to the Company
or its subsidiaries the Inventions and all patents or other intellectual
property rights that may issue thereon in any and all countries, whether during
or subsequent to the Employment Term, together with the right to file, in the
Employee’s name or in the name of the Company or its subsidiaries (or a
designee), applications for patents and equivalent rights (the “Applications”).
The Employee will, at any time during and subsequent to the Employment Term,
make such applications, sign such papers, take all rightful oaths, and perform
all other acts as may be requested from time to time by the Company or its
subsidiaries to perfect, record, enforce, protect, patent or register the
Company’s (or a subsidiary’s) rights in the Inventions, all without additional
compensation to the Employee from the Company or its subsidiaries. The Employee
will also execute assignments to the Company or its subsidiaries (or a designee)
of the Applications, and give the Company, its subsidiaries and their attorneys
all reasonable assistance (including the giving of testimony) to obtain the
Inventions for the Company’s (or a subsidiary’s) benefit, all without additional
compensation to the Employee from the Company or its subsidiaries, but entirely
at the expense of the Company or its subsidiaries. (ii) In addition, the
Inventions will be deemed Work for Hire, as such term is defined under the
copyright laws of the United States, on behalf of the Company or its
subsidiaries, and the Employee agrees that the Company or any of its
subsidiaries will be the sole owner of the Inventions, and all underlying rights
therein, in all media now known or hereinafter devised, throughout the universe
and in perpetuity without any further obligations to the Employee. If the
Inventions, or any portion thereof, are deemed not to be Work for Hire, or the
rights in such Inventions do not otherwise automatically vest in the Company or
any of its subsidiaries, the Employee hereby irrevocably conveys, transfers and
assigns to the Company or its subsidiaries, all rights, in all media now known
or hereinafter devised, throughout the universe and in perpetuity, in and to the
Inventions, including, without limitation, all of the Employee’s right, title
and interest in the copyrights (and all renewals, revivals and extensions
thereof) to the Inventions, including, without limitation, all rights of any
kind or any nature now or hereafter recognized, including, without limitation,
the unrestricted right to make modifications, adaptations and revisions to the
Inventions, to exploit and allow others to exploit the Inventions and all rights
to sue at law or in equity for any infringement, or other unauthorized use or
conduct in derogation of the Inventions, known or unknown, prior to the date
hereof, including, without limitation, the right to receive all proceeds and
damages therefrom. In addition, the Employee hereby waives any so-called “moral
rights” with respect to the Inventions. To the extent that the Employee has any
rights in the results and proceeds of the Employee’s service to the Company or
its subsidiaries that cannot be assigned in the manner described herein, the
Employee agrees to unconditionally waive the enforcement of such rights. The
Employee hereby waives any and all currently existing and future monetary rights
in and to the Inventions and all patents and other registrations for
intellectual property that may issue thereon, including, without limitation, any
rights that would otherwise accrue to the



--------------------------------------------------------------------------------



 
[scemploymentagreementhei015.jpg]
15 US-DOCS\99996264.2 Employee’s benefit by virtue of the Employee being an
employee of or other service provider to the Company or any of its subsidiaries.
(f) RETURN OF COMPANY PROPERTY. On the date of the Employee’s Termination (or at
any time prior thereto at the Company’s reasonable request), the Employee shall
return all property belonging to the Company or its affiliates (including, but
not limited to, any Company- provided laptops, computers, cell phones, wireless
electronic mail devices or other equipment, or documents and property belonging
to the Company). Notwithstanding anything in this Agreement or anywhere to the
contrary, the Employee may retain, and use appropriately: (i) the Employee’s
rolodex and similar address books (and electronic equivalent) provided that such
items only include contact information and (ii) documents and information
relating to the Employee’s personal rights and obligations. (g) REASONABLENESS
OF COVENANTS. In signing this Agreement, the Employee gives the Company
assurance that the Employee has carefully read and considered all of the terms
and conditions of this Agreement, including the restraints imposed under this
Section 9. The Employee agrees that these restraints are necessary for the
reasonable and proper protection of the Company and its affiliates and their
Confidential Information and that each and every one of the restraints is
reasonable in respect of subject matter, length of time and geographic area, and
that these restraints, individually or in the aggregate, will not prevent the
Employee from obtaining other suitable employment during the period in which the
Employee is bound by the restraints. The Employee acknowledges that each of
these covenants has a unique, very substantial and immeasurable value to the
Company and its affiliates and that the Employee has sufficient assets and
skills to provide a livelihood while such covenants remain in force. The
Employee further covenants that the Employee will not challenge the
reasonableness or enforceability of any of the covenants set forth in this
Section 9. It is also agreed that each of the Company’s affiliates will have the
right to enforce all of the Employee’s obligations to that affiliate under this
Agreement, including, without limitation, pursuant to this Section 9. (h)
REFORMATION. If it is determined by a court of competent jurisdiction in any
state that any restriction in this Section 9 is excessive in duration or scope
or is unreasonable or unenforceable under applicable law, it is the intention of
the parties that such restriction may be modified or amended by the court to
render it enforceable to the maximum extent permitted by the laws of that state.
(i) TOLLING. In the event of any violation of the provisions of Section 9(b) or
9(c), the Employee acknowledges and agrees that the post termination
restrictions contained in this Section 9 shall be extended by a period of time
equal to the period of such violation, it being the intention of the parties
hereto that the running of the applicable post termination restriction period
shall be tolled during any period of such violation. (j) SURVIVAL OF PROVISIONS.
The obligations contained in this Section 9 and Section 10 hereof shall survive
the termination or expiration of the Employment Term and the Employee’s
employment with the Company and shall be fully enforceable thereafter. 10.
COOPERATION. Upon receipt of reasonable written request from the Company
(including outside counsel), the Employee agrees that while employed by the
Company and



--------------------------------------------------------------------------------



 
[scemploymentagreementhei016.jpg]
16 US-DOCS\99996264.2 thereafter, the Employee will respond and provide
information with regard to matters in which the Employee has knowledge as a
result of the Employee’s employment with the Company, and will provide
reasonable assistance to the Company, its affiliates and their respective
representatives in defense of all claims that may be made against the Company or
its affiliates, and will reasonably assist the Company and its affiliates in the
prosecution of all claims that may be made by the Company or its affiliates, to
the extent that such claims may relate to the period of the Employee’s
employment with the Company and does not unreasonably interfere with the
Employee’s subsequent employment or self-employment. The Employee agrees to
promptly inform the Company if the Employee becomes aware of any lawsuit
involving such claims that may be filed or threatened against the Company or its
affiliates. The Employee also agrees to promptly inform the Company (to the
extent that the Employee is legally permitted to do so) if the Employee is asked
to assist in any investigation of the Company or its affiliates (or their
actions), regardless of whether a lawsuit or other proceeding has then been
filed against the Company or its affiliates with respect to such investigation,
and shall not do so unless legally required. Upon presentation of appropriate
documentation, the Company shall pay or reimburse the Employee for all
reasonable out-of-pocket travel, duplicating or telephonic expenses incurred by
the Employee in complying with this Section 10, and, after the Employment Term,
the Company shall pay the Employee a daily fee, in an amount (rounded down to
the nearest whole cent) determined by dividing the Employee’s Base Salary as in
effect on the date of termination by 100, for services rendered by the Employee
in complying with this Section 10 provided that no such payment shall be
required by the Company under this Section 10 during any period in which
severance is being paid to the Employee pursuant to Section 7(d) hereof. 11.
EQUITABLE RELIEF AND OTHER REMEDIES. The Employee acknowledges and agrees that
the Company’s remedies at law for a breach or threatened breach of any of the
provisions of Section 9 or Section 10 hereof would be inadequate and, in
recognition of this fact, the Employee agrees that, in the event of such a
breach or threatened breach, in addition to any remedies at law, the Company
shall be entitled to obtain equitable relief in the form of specific
performance, a temporary restraining order, a temporary or permanent injunction
or any other equitable remedy which may then be available, without the necessity
of showing actual monetary damages or the posting of a bond or other security.
In the event of a violation by the Employee of Section 9 or Section 10 hereof,
any severance being paid to the Employee pursuant to this Agreement or otherwise
shall immediately cease. 12. NO ASSIGNMENTS. This Agreement is personal to each
of the parties hereto. Except as provided in this Section 12 hereof, no party
may assign or delegate any rights or obligations hereunder without first
obtaining the written consent of the other party hereto. The Company may assign
this Agreement to any successor to all or substantially all of the business
and/or assets of the Company; provided that the Company shall require such
successor to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place. As used in this Agreement, “Company”
shall mean the Company and any successor to its business and/or assets, which
assumes and agrees to perform the duties and obligations of the Company under
this Agreement by operation of law or otherwise. In the event of the Employee’s
death or a judicial determination of the Employee’s incapacity, references in
this Agreement to the Employee shall be deemed, where appropriate, to be
references to the Employee’s heir(s), beneficiar(ies), executor(s) or other
legal representative(s).



--------------------------------------------------------------------------------



 
[scemploymentagreementhei017.jpg]
17 US-DOCS\99996264.2 13. NOTICE. For purposes of this Agreement, notices and
all other communications provided for in this Agreement shall be in writing and
shall be deemed to have been duly given (a) on the date of delivery, if
delivered by hand, (b) on the date of transmission, if delivered by confirmed
facsimile or electronic mail, (c) on the first business day following the date
of deposit, if delivered by guaranteed overnight delivery service, or (d) on the
fourth business day following the date delivered or mailed by United States
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows: If to the Employee: At the address (or to the facsimile
number) shown in the books and records of the Company. If to the Company: Spirit
Realty Capital, Inc. 2727 N. Harwood, Suite 300 Dallas, TX 75033 Attention:
Board of Directors or to such other address as either party may have furnished
to the other in writing in accordance herewith, except that notices of change of
address shall be effective only upon receipt. 14. SECTION HEADINGS;
INCONSISTENCY. The section headings used in this Agreement are included solely
for convenience and shall not affect, or be used in connection with, the
interpretation of this Agreement. In the event of any inconsistency between the
terms of this Agreement and any form, award, plan or policy of the Company, the
terms of this Agreement shall govern and control. 15. SEVERABILITY. The
provisions of this Agreement shall be deemed severable. The invalidity or
unenforceability of any provision of this Agreement in any jurisdiction shall
not affect the validity, legality or enforceability of the remainder of this
Agreement in such jurisdiction or the validity, legality or enforceability of
any provision of this Agreement in any other jurisdiction, it being intended
that all rights and obligations of the parties hereunder shall be enforceable to
the fullest extent permitted by applicable law. 16. COUNTERPARTS. This Agreement
may be executed in several counterparts, each of which shall be deemed to be an
original but all of which together will constitute one and the same instrument.
Signatures delivered by facsimile (including, without limitation, by “pdf”)
shall be deemed effective for all purposes. 17. GOVERNING LAW; JURISDICTION.
This Agreement, the rights and obligations of the parties hereto, and all claims
or disputes relating thereto, shall be governed by and construed in accordance
with the laws of the State of Texas, without regard to the choice of law
provisions thereof. Each of the parties agrees that any dispute between the
parties shall be resolved only in the courts of the State of Texas or the United
States District Court for the Northern District of Texas and the appellate
courts having jurisdiction of appeals in such courts. In that context, and
without limiting the generality of the foregoing, each of the parties hereto
irrevocably



--------------------------------------------------------------------------------



 
[scemploymentagreementhei018.jpg]
18 US-DOCS\99996264.2 and unconditionally (a) submits in any proceeding relating
to this Agreement or the Employee’s employment by the Company or any affiliate,
or for the recognition and enforcement of any judgment in respect thereof (a
“Proceeding”), to the exclusive jurisdiction of the courts of the State of
Texas, the court of the United States of America for the Northern District of
Texas, and appellate courts having jurisdiction of appeals from any of the
foregoing, and agrees that all claims in respect of any such Proceeding shall be
heard and determined in such Texas State court or, to the extent permitted by
law, in such federal court, (b) consents that any such Proceeding may and shall
be brought in such courts and waives any objection that the Employee or the
Company may now or thereafter have to the venue or jurisdiction of any such
Proceeding in any such court or that such Proceeding was brought in an
inconvenient court and agrees not to plead or claim the same, (c) waives all
right to trial by jury in any Proceeding (whether based on contract, tort or
otherwise) arising out of or relating to this Agreement or the Employee’s
employment by the Company or any affiliate of the Company, or the Employee’s or
the Company’s performance under, or the enforcement of, this Agreement, (d)
agrees that service of process in any such Proceeding may be effected by mailing
a copy of such process by registered or certified mail (or any substantially
similar form of mail), postage prepaid, to such party at the Employee’s or the
Company’s address as provided in Section 13 hereof, and (e) agrees that nothing
in this Agreement shall affect the right to effect service of process in any
other manner permitted by the laws of the State of Texas. The parties
acknowledge and agree that in connection with any dispute hereunder, each party
shall pay all of its own costs and expenses, including, without limitation, its
own legal fees and expenses. 18. MISCELLANEOUS. No provision of this Agreement
may be modified, waived or discharged unless such waiver, modification or
discharge is agreed to in writing and signed by the Employee and such officer or
director of the Company as may be designated by the Board. As of the Effective
Date, this Agreement, together with all exhibits hereto (if any) sets forth the
entire agreement of the parties hereto in respect of the subject matter
contained herein and supersedes any and all prior agreements or understandings
between the Employee and the Company with respect to the subject matter hereof.
No agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by either party which are
not expressly set forth in this Agreement. In the event of any inconsistency
between the terms of this Agreement and the terms of any other plan, program,
agreement or arrangement of the Company or any of its affiliates, the terms of
this Agreement shall, to the extent more favorable to the Employee, control. 19.
REPRESENTATIONS. The Employee represents and warrants to the Company that (a)
the Employee has the legal right to enter into this Agreement and to perform all
of the obligations on the Employee’s part to be performed hereunder in
accordance with its terms, and (b) the Employee is not a party to any agreement
or understanding, written or oral, and is not subject to any restriction, which,
in either case, could prevent the Employee from entering into this Agreement or
performing the Employee’s material duties and obligations hereunder. The Company
represents and warrants to the Employee that it is duly authorized to enter into
this Agreement and to perform all of its obligations in accordance with its
terms. 20. TAX MATTERS.



--------------------------------------------------------------------------------



 
[scemploymentagreementhei019.jpg]
19 US-DOCS\99996264.2 (a) WITHHOLDING. The Company may withhold from any and all
amounts payable under this Agreement or otherwise such federal, state and local
taxes as may be required to be withheld pursuant to any applicable law or
regulation. (b) SECTION 409A COMPLIANCE. (i) The intent of the parties is that
payments and benefits under this Agreement be exempt from or comply with Code
Section 409A and, accordingly, to the maximum extent permitted, this Agreement
shall be interpreted to be exempt from, and, to the extent not exempt, in
compliance therewith. To the extent that any provision hereof is modified in
order to comply with Code Section 409A, such modification shall be made in good
faith and shall, to the maximum extent reasonably possible, maintain the
original intent and economic benefit to the Employee and the Company of the
applicable provision without violating the provisions of Code Section 409A. In
no event shall the Company be liable for any additional tax, interest or penalty
that may be imposed on the Employee by Code Section 409A, or damages for failing
to comply with Code Section 409A, in each case, for any payments made consistent
with the terms of this Agreement. (ii) A termination of employment shall not be
deemed to have occurred for purposes of any provision of this Agreement
providing for the payment of any amount or benefit upon or following a
termination of employment unless such termination is also a “separation from
service” within the meaning of Code Section 409A and, for purposes of any such
provision of this Agreement, references to a “termination,” “termination of
employment” or like terms shall mean “separation from service.” Notwithstanding
anything to the contrary in this Agreement, if the Employee is deemed on the
date of termination to be a “specified employee” within the meaning of that term
under Code Section 409A(a)(2)(B), then with regard to any payment or the
provision of any benefit that is considered “nonqualified deferred compensation”
under Code Section 409A payable on account of a “separation from service,” such
payment or benefit shall not be made or provided until the date which is the
earlier of (A) the expiration of the six (6)-month period measured from the date
of such “separation from service” of the Employee, and (B) the date of the
Employee’s death, to the extent required under Code Section 409A. Upon the
expiration of the foregoing delay period, all payments and benefits delayed
pursuant to this Section 20(b)(ii) (whether they would have otherwise been
payable in a single sum or in installments in the absence of such delay) shall
be paid or reimbursed to the Employee in a lump sum, and all remaining payments
and benefits due under this Agreement shall be paid or provided in accordance
with the normal payment dates specified for them herein. The Employee shall have
no duties following any termination of Employee’s employment hereunder that are
inconsistent with the Employee having had a “separation from service” on or
before his employment hereunder. (iii) To the extent that reimbursements or
other in-kind benefits for the Employee constitute “nonqualified deferred
compensation” for purposes of Code Section 409A, (A) all expenses or other
reimbursements hereunder shall be made on or prior to the last day of the
taxable year following the taxable year in which such expenses were incurred by
the Employee,



--------------------------------------------------------------------------------



 
[scemploymentagreementhei020.jpg]
20 US-DOCS\99996264.2 (B) any right to reimbursement or in-kind benefits shall
not be subject to liquidation or exchange for another benefit, and (C) no such
reimbursement, expenses eligible for reimbursement, or in-kind benefits provided
in any taxable year shall in any way affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year.
(iv) For purposes of Code Section 409A, the Employee’s right to receive
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days,
the actual date of payment within the specified period shall be within the sole
discretion of the Company and if such payment constitutes “nonqualified deferred
compensation” for purposes of Code Section 409A and such payment period spans
two calendar years, such payment shall be made in the second calendar year. (v)
Notwithstanding any other provision of this Agreement to the contrary, in no
event shall any payment or benefit under this Agreement that constitutes
“nonqualified deferred compensation” for purposes of Code Section 409A be
subject to offset by any other amount unless otherwise permitted by Code Section
409A. [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------



 
[scemploymentagreementhei021.jpg]
21 US-DOCS\99996264.2 IN WITNESS WHEREOF, the parties hereto have executed this
Agreement as of the date first written above. SPIRIT REALTY CAPITAL, INC. By:
Name: Title: EMPLOYEE Kenneth Heimlich



--------------------------------------------------------------------------------



 
[scemploymentagreementhei022.jpg]
US-DOCS\99996264.2 EXHIBIT A GENERAL RELEASE I, Kenneth Heimlich, in
consideration of and subject to the performance by Spirit Realty Capital, Inc.
(together with its subsidiaries, the “Company”), of its obligations under the
Employment Agreement dated as of ________________ (the “Agreement”), do hereby
release and forever discharge as of the date hereof the Company and its
affiliates, subsidiaries and direct or indirect parent entities and all present,
former and future directors, officers, agents, representatives, employees,
predecessors, successors and assigns of the Company and/or its affiliates,
subsidiaries and direct or indirect parent entities (collectively, the “Released
Parties”) to the extent provided below (this “General Release”). The Released
Parties are intended to be third- party beneficiaries of this General Release,
and this General Release may be enforced by each of them in accordance with the
terms hereof in respect of the rights granted to such Released Parties
hereunder. Terms used herein but not otherwise defined shall have the meanings
given to them in the Agreement. 1. I understand that any payments or benefits
paid or granted to me under Section 7 of the Agreement represent, in part,
consideration for signing this General Release and are not salary, wages or
benefits to which I was already entitled. I understand and agree that I will not
receive certain of the payments and benefits specified in Section 7 of the
Agreement unless I execute this General Release and do not revoke this General
Release within the time period permitted hereafter. Such payments and benefits
will not be considered compensation for purposes of any employee benefit plan,
program, policy or arrangement maintained or hereafter established by the
Company or its affiliates. 2. Except as provided in paragraphs 4 and 5 below and
except for the provisions of the Agreement which expressly survive the
termination of my employment with the Company, I knowingly and voluntarily (for
myself, my heirs, executors, administrators and assigns) release and forever
discharge the Company and the other Released Parties from any and all claims,
suits, controversies, actions, causes of action, cross-claims, counter-claims,
demands, debts, compensatory damages, liquidated damages, punitive or exemplary
damages, other damages, claims for costs and attorneys’ fees, or liabilities of
any nature whatsoever in law and in equity, both past and present (through the
date that this General Release becomes effective and enforceable) and whether
known or unknown, suspected, or claimed against the Company or any of the
Released Parties which I, my spouse, or any of my heirs, executors,
administrators or assigns, may have, which arise out of or are connected with my
employment with, or my separation or termination from, the Company (including,
but not limited to, any allegation, claim or violation, arising under: Title VII
of the Civil Rights Act of 1964, as amended; the Civil Rights Act of 1991; the
Age Discrimination in Employment Act of 1967, as amended (including the Older
Workers Benefit Protection Act); the Equal Pay Act of 1963, as amended; the
Americans with Disabilities Act of 1990; the Family and Medical Leave Act of
1993; the Worker Adjustment Retraining and Notification Act; the Employee
Retirement Income Security Act of 1974; any applicable Executive Order Programs;
the Fair Labor Standards Act; or their state or local counterparts; or under any
other federal, state or local civil or human rights law; or under any other
local, state, or federal law, regulation or ordinance; or under any public
policy, contract or tort, or under common law; or arising under any policies,
practices or procedures of the Company; or any claim for wrongful discharge,
breach of contract, infliction of emotional distress, defamation; or any claim
for costs,



--------------------------------------------------------------------------------



 
[scemploymentagreementhei023.jpg]
US-DOCS\99996264.2 fees, or other expenses, including attorneys’ fees incurred
in these matters) (all of the foregoing collectively referred to herein as the
“Claims”). 3. I represent that I have made no assignment or transfer of any
right, claim, demand, cause of action, or other matter covered by paragraph 2
above. 4. I agree that this General Release does not waive or release any rights
or claims that I may have under the Age Discrimination in Employment Act of 1967
which arise after the date I execute this General Release. I acknowledge and
agree that my separation from employment with the Company in compliance with the
terms of the Agreement shall not serve as the basis for any claim or action
(including, without limitation, any claim under the Age Discrimination in
Employment Act of 1967). 5. I agree that I hereby waive all rights to sue or
obtain equitable, remedial or punitive relief from any or all Released Parties
of any kind whatsoever in respect of any Claim, including, without limitation,
reinstatement, back pay, front pay, and any form of injunctive relief
Notwithstanding the above, I further acknowledge that I am not waiving and am
not being required to waive any right that cannot be waived under law, including
the right to file an administrative charge or participate in an administrative
investigation or proceeding; provided, however, that I disclaim and waive any
right to share or participate in any monetary award resulting from the
prosecution of such charge or investigation or proceeding. Additionally, I am
not waiving (i) any right to the Accrued Benefits or any severance benefits to
which I am entitled under Section 7 of the Agreement, (ii) any claim relating to
directors’ and officers’ liability insurance coverage or any right of
indemnification under the Company’s organizational documents or otherwise, (iii)
my rights as an equity or security holder in the Company or its affiliates, or
(iv) my rights to communicate directly with, cooperate with, or provide
information to, any federal, state or local government regulator. 6. In signing
this General Release, I acknowledge and intend that it shall be effective as a
bar to each and every one of the Claims hereinabove mentioned or implied. I
expressly consent that this General Release shall be given full force and effect
according to each and all of its express terms and provisions, including those
relating to unknown and unsuspected Claims (notwithstanding any state or local
statute that expressly limits the effectiveness of a general release of unknown,
unsuspected and unanticipated Claims), if any, as well as those relating to any
other Claims hereinabove mentioned or implied. I acknowledge and agree that this
waiver is an essential and material term of this General Release and that
without such waiver the Company would not have agreed to the terms of the
Agreement. I further agree that in the event I should bring a Claim seeking
damages against the Company, or in the event I should seek to recover against
the Company in any Claim brought by a governmental agency on my behalf, this
General Release shall serve as a complete defense to such Claims to the maximum
extent permitted by law. I further agree that I am not aware of any pending
claim of the type described in paragraph 2 above as of the execution of this
General Release. 7. I agree that neither this General Release, nor the
furnishing of the consideration for this General Release, shall be deemed or
construed at any time to be an admission by the Company, any Released Party or
myself of any improper or unlawful conduct.



--------------------------------------------------------------------------------



 
[scemploymentagreementhei024.jpg]
US-DOCS\99996264.2 8. I agree that this General Release and the Agreement are
confidential and agree not to disclose any information regarding the terms of
this General Release or the Agreement, except to my immediate family and any
tax, legal or other counsel that I have consulted regarding the meaning or
effect hereof or as required by law, and I will instruct each of the foregoing
not to disclose the same to anyone. 9. Any non-disclosure provision in this
General Release does not prohibit or restrict me (or my attorney) from
responding to any inquiry about this General Release or its underlying facts and
circumstances by the Securities and Exchange Commission (SEC), the Financial
Industry Regulatory Authority (FINRA), any other self-regulatory organization or
any governmental entity. In addition, notwithstanding anything herein, I
acknowledge and agree that, pursuant to 18 USC Section 1833(b), I will not be
held criminally or civilly liable under any federal or state trade secret law
for the disclosure of a trade secret that is made: (i) in confidence to a
federal, state, or local government official, either directly or indirectly, or
to an attorney, and solely for the purpose of reporting or investigating a
suspected violation of law; or (ii) in a complaint or other document filed in a
lawsuit or other proceeding, if such filing is made under seal. 10. I hereby
acknowledge that Sections 7 through 13, 15, 17, 18 and 20 of the Agreement shall
survive my execution of this General Release. 11. I represent that I am not
aware of any claim by me other than the claims that are released by, or
preserved by, this General Release. I acknowledge that I may hereafter discover
claims or facts in addition to or different than those which I now know or
believe to exist with respect to the subject matter of the release set forth in
paragraph 2 above and which, if known or suspected at the time of entering into
this General Release, may have materially affected this General Release and my
decision to enter into it. 12. Notwithstanding anything in this General Release
to the contrary, this General Release shall not relinquish, diminish, or in any
way affect any rights or claims arising out of any breach by the Company or by
any Released Party of the Agreement after the date hereof. 13. Whenever
possible, each provision of this General Release shall be interpreted in, such
manner as to be effective and valid under applicable law, but if any provision
of this General Release is held to be invalid, illegal or unenforceable in any
respect under any applicable law or rule in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other provision or any other
jurisdiction, but this General Release shall be reformed , construed and
enforced in such jurisdiction as if such invalid, illegal or unenforceable
provision had never been contained herein. BY SIGNING THIS GENERAL RELEASE, I
REPRESENT AND AGREE THAT: 1. I HAVE READ IT CAREFULLY; 2. I UNDERSTAND ALL OF
ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT RIGHTS, INCLUDING BUT NOT
LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967, AS
AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED; THE EQUAL PAY
ACT OF 1963, THE AMERICANS WITH



--------------------------------------------------------------------------------



 
[scemploymentagreementhei025.jpg]
US-DOCS\99996264.2 DISABILITIES ACT OF 1990; AND THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974, AS AMENDED; 3. I VOLUNTARILY CONSENT TO EVERYTHING IN IT;
4. I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I
HAVE DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION, I HAVE CHOSEN NOT TO
DO SO OF MY OWN VOLITION; 5. I HAVE HAD AT LEAST 21 DAYS FROM THE DATE OF MY
RECEIPT OF THIS RELEASE TO CONSIDER IT, AND THE CHANGES MADE SINCE MY RECEIPT OF
THIS RELEASE ARE NOT MATERIAL OR WERE MADE AT MY REQUEST AND WILL NOT RESTART
THE REQUIRED 21-DAY PERIOD; 6. I UNDERSTAND THAT I HAVE SEVEN (7) DAYS AFTER THE
EXECUTION OF THIS RELEASE TO REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME
EFFECTIVE OR ENFORCEABLE UNTIL THE REVOCATION PERIOD HAS EXPIRED; 7. I HAVE
SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE ADVICE OF ANY
COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND 8. I AGREE THAT THE
PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED, WAIVED, CHANGED OR
MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN AUTHORIZED
REPRESENTATIVE OF THE COMPANY AND BY ME. SIGNED: ______________________ DATED:
_________________________ Kenneth Heimlich



--------------------------------------------------------------------------------



 
[scemploymentagreementhei026.jpg]
US-DOCS\99996264.2



--------------------------------------------------------------------------------



 